DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 01/21/22. Claims 1-19 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2004/0088614 A1) and further in view of Rohleder et al (WO2008/061558).
Claim 1: Wu teaches a random-access memory failure handling system which dynamically handles a failure of the RAM based on an input data, comprising: a frame memory (e.g. item 505, fig. 5) which is composed of the RAM and comprises a real address area and a spare address area which are distinguished from each other (e.g. [0005]); a write controller (e.g. item 502) configured to obtain a write data, determine a write address, and store the write data at the write address of the frame memory (e.g. [0036]); a read controller (e.g. item 508) configured to determine a read address and read a read data of the read address from the frame memory (e.g. [0038] address information is needed in order to access the data;[0041]-[0043]); a cyclic redundancy check (CRC) handler (e.g. see fig. 12) configured to store a CRC remainder W_CRC generated by performing a CRC calculation on the write data, determine whether, based on the read data and the CRC remainder W_CRC, a CRC error occurs, (e.g. [0079]-[0081]); and a failure handler configured to determine a fault address and map the fault address to one of non-fault spare addresses of the spare address area when the fault address is an address of the real address area  (e.g. [0035], [0078], [0053]).
Wu fails to teach that the fault address is determined based on a received error flag generated by the CRC handler. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Rohleder et al (e.g. page 5, lines 35-40 & page 6). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use different technique, such as the one taught by Rohleder et al, in the teaching of Wu in order to create the defect map memory.

As per clam 11, the claimed features are rejected similarly to claim 1 above.

Claim 2: Wu and Rohleder et al teach the SRAM failure handling system of claim 1, wherein the failure handler comprises: a read address monitoring unit configured to monitor the read address determined by the read controller (e.g. page 4, lines 35-40 & page 5 - Rohleder et al ); and a dynamic address mapping unit which comprises a fault real address unit comprising fault real address information (e.g. item 109, fig. 1 - Rohleder et al; [0040], Wu ).
 Wu and Rohleder et al fail to teach a non-fault spare address unit comprising non-fault spare address information. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store not only the defective memory addresses but also the non-defective memory addresses in order to speedup memory access. 

Claim 4: Wu and Rohleder et al teach the SRAM failure handling system of claim 2, wherein the failure handler further comprises a pre-failure storing unit configured to store fault address information obtained based on a result of a pre-failure test performed before shipment, and wherein the dynamic address mapping unit configured to obtain additionally the fault address from the pre-failure storing unit (e.g. [0064]-[0069] – Wu).

Claim 5: Wu and Rohleder et al teach the SRAM failure handling system of claim 2, wherein the failure handler further comprises a built-in self-test (BIST) pattern generating unit (e.g. item 512, fig. 5, Wu) configured to generate a BIST data for performing the BIST in order to recognize and handles the fault address before the frame memory starts normal operations (e.g. [0045], [0057]-[0062]- Wu).
Wu and Rohleder et al teach fail to teach generating a BIST address at which the BIST data is stored, and transmit the generated BIST address storing the BIST data to the write controller. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any computer component, including the bist circuit taught by Wu, to generate the test address (as taught by Wu) for the test data generated by the bist circuit, since memory locations are accessed by their addresses and  such a modification would have been within the general knowledge of an artisan in the art.

Claim 6: Wu and Rohleder et al teach the SRAM failure handling system of claim 5, wherein the write controller configured to obtain a user address and a user data from outside of the SRAM failure handling system (e.g. [0036], [0039] Wu), wherein the write data is the user data or the BIST data, and wherein the write address is determined based on the user address or the BIST address (e.g. [0039]).  

Claim 7: Wu and Rohleder et al teach the SRAM failure handling system of claim 6, wherein, when the user address or the BIST address is a fault address included in the fault address mapping information, the write controller configured to determine the non-fault spare address to which the user address or the BIST address is mapped, as the write address, in the fault address mapping information  (e.g. [0035], [0078], [0053] - Wu).

Claim 8: Wu and Rohleder et al teach the SRAM failure handling system of claim 7, wherein when the address is the fault address included in the fault address mapping information, the read controller configured to determine the non-fault spare address to which the address is mapped, as the read address, in the fault address mapping information (e.g. [0053]).  Wu and Rohleder et al teach that the read controller configured to receive an address for reading data from the outside of the SRAM failure handling system. However, it would have been obvious to a person of ordinary skill in the art , before the effective filing date of the claimed invention, that memory addresses are needed in order to access a memory.

Claim 10: Wu and Rohleder et al teach the SRAM failure handling system of claim 1, wherein the CRC handler comprises: a CRC calculating unit (e.g. item 105, fig. 1, Rohleder) configured to generate the CRC remainder W_CRC by performing a CRC calculation on the write data; a CRC storing unit (e.g. item 103, fig. 1, Rohleder) configured to store the CRC remainder W_CRC; and a CRC check unit configured to generate a CRC remainder R_CRC by performing the CRC calculation on the read data, obtain the CRC remainder W_CRC from the CRC storing unit, determines that no CRC error has occurred when the CRC remainder RCRC is coincided with the CRC remainder W_CRC, determine that the CRC error has occurred when they are not coincided, and then, generates the error flag (e.g. [0079]-[0081], Wu & page 2, lines 29-38, Rohleder et al).


Claim 12: Wu and Rohleder et al teach the method of claim 11, wherein the determining the fault address based on the error flag comprises determining the read address at a time point when the error flag is received, as the fault address (e.g. page 5, lines 35-40 & page 6 - Rohleder).

Allowable Subject Matter
Claims 3, 9, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/10/2022